Christopher Wiest (admitted pro hac vice)
KY Bar No. 90725; OH Bar No. 0077931
Chris Wiest, Atty at Law, PLLC
25 Town Center Blvd, Suite 104
Crestview Hills, KY 41017
513/257-1895 (v)
859/495-0803 (f)
chris@cwiestlaw.com

Thomas Amodio, ABA No. 8511142
REEVES AMODIO LLC
500 L Street, Suite 300
Anchorage, AK 99501
Telephone: (907) 222-7100
Facsimile: (907) 222-7199
tom@reevesamodio.com
Co-counsel for Plaintiffs

                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA
ALASKA LIBERTARIAN PARTY                     :
AND                                          :
JON WATTS                                    :
       Plaintiffs                            :
v.                                           :
GAIL FENUMIAI                                :       PLAINTIFFS’ NOTICE OF DISMISSAL
In her official capacity as Director of              UNDER FRCP 41(a) WITHOUT
Elections                                    :       PREJUDICE

AND                                          :

KEVIN MEYER                                  :       CIVIL ACTION NO.
In his official capacity as Lt. Governor             3:20-cv-127
                                             :
       Defendants
                                             :

       Plaintiffs, by and through Counsel, provide notice of their dismissal of this matter

without prejudice pursuant to FRCP 41(a)(1)(A)(i); no answer has been served nor has any

motion for summary judgment been filed.



          Case 3:20-cv-00127-JWS Document 18 Filed 07/13/20 Page 1 of 2
                                                              Respectfully Submitted,


                                                      /s/Christopher Wiest________________
                                                      Christopher Wiest (admitted pro hac vice)
                                                      KY Bar No. 90725; OH Bar No. 0077931
                                                      Chris Wiest, Atty at Law, PLLC
                                                      25 Town Center Blvd, Suite 104
                                                      Crestview Hills, KY 41017
                                                      513/257-1895 (c)
                                                      859/495-0803 (f)
                                                      chris@cwiestlaw.com

                                                      /s/Thomas Amodio
                                                      Thomas Amodio, ABA No. 8511142
                                                      REEVES AMODIO LLC
                                                      500 L Street, Suite 300
                                                      Anchorage, AK 99501
                                                      Telephone: (907) 222-7100
                                                      Facsimile: (907) 222-7199
                                                      tom@reevesamodio.com
                                                      Co-counsel for Plaintiffs

                                 CERTIFICATE OF SERVICE

I certify that I have served the foregoing upon all Counsel or parties, by filing a copy of the
foregoing in the Court’s CM/ECF system this 13 day of July, 2020.

                                                      /s/Christopher Wiest




         Case 3:20-cv-00127-JWS Document 18 Filed 07/13/20 Page 2 of 2
